WOODLEY, Judge.
Appellant was charged by complaint and information in the first count with the offense of driving a motor vehicle upon a public road while intoxicated, and in the second count with the offense of driving a motor vehicle upon a public highway while his driver’s license was suspended. Upon his plea of guilty to both offenses, a jury being waived, the court assessed the punishment for the first offense charged at six months in j ail, and for the other offense, at a fine of $250.
There are no bills of exception in the record, and we find no statement of facts.
All proceedings appear to be regular.
The judgment is thérefore affirmed.
Opinion approved by the Court.